Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of record welcomes and suggests applicant to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity in this case.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Note this application is a continuation, therefore, Claim 1 is not as originally filed.
Therefore, as understood, in claim 1, line 3, recites,
“a quantity of queue pairs equal to a quality of shards”, the original specification fails to utilize the word, Equal, that associates a relationship between, Shards equal to queue pairs, the opinion is that, is not particularly or clearly described in the original specification.
At best, in accord to 0070 of US 20190294634 A1, does provide language that would overcome the above raised issue.
SEE 0070
“…The Firehose will collect a batch of them of size N and perform the following processing on them: 1) Create 2*P queues where P is the number of shards…”

Note, as understood, the quantity relationship between Shards & queues is:
2*P queues where P = number of shards

Note claims 8-14 and 15-20, recite the same, therefore all claims 1-20 are rejected under the same grounds.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, is objected to, for, “lack of a period”, at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isard (US 20080098375), in view of Bose et al. (US 2014/0372486) and Alpert et al. (US 8,631,094).
	Regarding claims 1 (method) and 8 (machine) and 15 (product), a computer-implemented method, comprising:
O	generating (see Graph, Fig. 11, step 830 and Fig. 5), by a first machine a first machine of a plurality of machines (Fig. 1), associated with a distributed graph (Fig. 4), database (Fig. 4A-B and Figs. 1-33)
SEE Isard Fig. 4, 0055 
O	a quantity of queue pairs (see Requests), and a quantity of (nodes, w/leaf), for which there are a plurality of requests to add vertices (0055, “adding vertices and edges”), to the Graph, at a plurality of machines
a quantity of queue pairs (0052) … to add vertices to the graph, at a plurality of machines, wherein each queue pair comprises incoming edge queue (0065); placing, by the first machine, respective placing, by the first machine, respective incoming edge requests corresponding to the vertices in associated incoming edge queues for the graph associated with the vertices requests (0005, 0042, 0044, 0045, 0053, 0062), for the graph to generate source vertices corresponding to the vertices; and 
processing, by the first machine, the bulk requests (see Job Manager 14), 
the outgoing edge requests, and 
the incoming edge requests to generate respective tuples (an Ordered List) for outgoing edges and incoming edges for the vertices (0061, 0065, 0066, 0072, 0079)
And
an outgoing edge queue (0113, A to C and B to C (Incoming and Outgoing), associated with the edges” 
0099, SEE Job manager judges next output), of a stored job in the queue

SEE Queue directed to incoming and outputting, requests, associated with Nodes (A to C and B to C), or outgoing and incoming edge requests or Direction.
SEE Queue (Vertex & Node, 358, 360)
SEE Input and Outputs 0085, 0092, 0094, 0096, 0098-


generating to a quantity of queue pairs equal (or based on) to a quality of shards 
SEE Fig. 3, a quantity Shards 202 and/or sub-Shards 352 & 354 (1 or 2) vs. quantity of pairs (10), or Pairs defined by the Rows M1 to M10 vs. shards.
Therefore there exists a quantity of shards (202 one and/or two sub-shards 352 & 354 vs. or equal to, a quantity (10) of Rows, or relationship.
Since One shard or Two Sub-shards vs. 10 Rows (or query pairs).

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isard in view of the teachings of, Bose, to generate a quantity of queue pairs equal to a quality of shards, as taught by Bose, such as generating, based on a quantity (One or Two Shards) vs. quantity of 10 (messages or query pairs), keeping the relationship (the same), thereby partitioning a queue table, to specific shards (w/ID) or plural sub-shards, note, the relationship between sub-shards and queue table partitions may be one-to-many, one-to-one, many-to-one, by the utilization of sharded queues in a database system, thereby to minimize communication and contention, causing degraded performance (0005).

	On the alternative, If the directed edges is deemed limited or fails to particularly include, incoming and outgoing, based on the applied, the examiner includes a more specific teaching, rendering obvious, Incoming and Outgoing, associated with edges and messaging, associated with a directed graph.

		Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination, in view of the teachings of Alpert, to teach, directed edges including, incoming and outgoing associated with messaging through the shorted path (Fig. 3, step 418), as taught by Alpert.


2, 9 and 16, the combination as applied is deemed to render obvious as claimed, 
O	wherein the generating a respective tuple for an outgoing edge and an incoming edge for a vertex of the vertices comprises:
O	adding, by the first machine, 
O	a target vertex at the first machine corresponding to the vertex; and generating, by the first machine, 
O	a unique target vertex identifier (VIDT) associated with the target vertex
SEE 	Vertex (w/code in Fig. 4), each is Unique or is distinct (0051, 0052, 0053, 0062, 0084) 

Regarding claims 3, 10 and 17 the combination as applied is deemed to render obvious as claimed,
wherein the generating the respective tuple for the outgoing edge and the incoming edge (see directed, 0054, 0080) for the vertex comprises: receiving, by the first machine from a second machine, an outgoing edge tuple {a unique source vertex identifier (VIDS), VIDT (Target), a label (LID, Fig. 12, Graph Vertex w/UID and a edge identifier (EID), 0084} and adding (see Isard 0055), by the first machine, an incoming edge tuple {VIDT, VIDS, LID, EID} at the first machine.

Based on claim 2, the applied prior art teaches tuples and unique vertex ID (or VIDT), for incoming and outgoing edges, by receiving by the first machine (OUTPUT) from a second machine (INPUT), an outgoing edge tuple, a unique source vertex (all unique), a label and adding the edge tuple (see Figs. 12, 15-16, 18-20).

Regarding claims 5, 12 and 19, the combination as applied above fails to address, Alpert appears to teach and render obvious as claimed, wherein a maximum of three communication steps are performed per added new edge to the distributed graph database.
Alpert, w/Shortest Path, associated with messaging path between target nodes (see Fig. 1), associated with access to shards at servers (Fig. 4A), to identify the best shortest (massaging) paths. As understood the number of communications appears would be, the Request (1) to first and forwarding to second machine (2) and forwarding to first machine (3), 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination, in view of the teachings of Alpert, to identify messaging paths to, a maximum of three communication steps are performed per added new edge to the distributed graph database, in the process of identifying the shortest path, to enhance messaging communications, as taught by Alpert.

Regarding claims 6, 13 and 20, the combination as applied above fails to address, but, based on the combination with Alpert appears to further teach and render obvious as claimed, wherein a maximum of four communication steps are performed per added edge to the distributed graph database, and further comprising sending a confirmation to a client initiating a request of the plurality of requests to add vertices.


wherein one or more vertices or edges is associated with a string label that can be used to categorize vertices or edges and facilitate efficient traversal (SEE Fig. 1B, Table 120, Node IDs, w/seeds and Dist1, columns).

	Based on the applied it appears any additional information (or metadata), renders obvious as claimed, note, additionally
Alpert, as applied provides additional Labels referred to as, Seeds of the SHARDS, also appears to be usable traversable information
Therefore, based on the combination it is rendered obvious, wherein one or more vertices or edges, is associated with some form of, “a string label”, used to categorize vertices or edges and facilitate efficient traversal.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Isard and Bose and Alpert, as applied above and further in view of Perry (US 2005/0256893).

O	wherein the EID comprises {ShardID}, where ShardID is a unique shard identifier, but fails to particularly teach, the generation of the MAXEID, but, Perry is deemed to teach and render obvious the difference and teaches to generate a MAXEID wherein the MAXEID is a number, as taught by Perry (see 0070) teaches to, prepare, 
O	a MAXID (through, increment), as, claimed associated with nodes and paths and MAXID generations, are a value being the maximum ID value of any element in that template (or Model), thereby tracking the MaxID, when adding, avoids need to parse the entire (template or model), to generate next MaxID.
Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination, in view of the teachings of Perry to generation of a MAXEID, as claimed, as an increment, being the maximum ID value of any element avoids need to parse (search or query), the entire template or model, needed to generate the next incremented ID, being the highest in any model. 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158